Citation Nr: 1614445	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, other than tinea cruris, to include psoriasis, tropical disease, and fungus.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to September 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, that continued a previous denial of service connection for a skin disorder, and denied service connection for diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and a psychiatric disorder.

In July 2015, the Board reopened the claim of service connection for a skin disorder, and remanded the reopened issue on the merits, along with the remaining issues on appeal, for additional development.  The case is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, by rating action dated in September 2015, service connection for tinea cruris was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.  The issue of service connection for a skin disorder, other than tinea cruris, however, remains on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A skin disorder, other than tinea cruris, was not manifested during service, and is not otherwise related to active service.

2.  Diabetes mellitus was not manifested during service; was not diagnosed within the first post-service year; and is not otherwise related to active service or to a service-connected disability.

3.  Coronary artery disease was not manifested during service; was not diagnosed within the first post-service year; and is not otherwise related to active service or to a service-connected disability.

4.  Peripheral neuropathy of the lower extremities was not manifested during service; was not diagnosed within the first post-service year; and is not otherwise related to active service or to a service-connected disability.

5.  A psychiatric disorder was not manifested during service; was not diagnosed within the first post-service year; and is not otherwise related to active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder, other than tinea cruris, to include psoriasis, tropical disease, and fungus, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for diabetes mellitus, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  The criteria for service connection for coronary artery disease, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

4.  The criteria for service connection for peripheral neuropathy of the lower extremities, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

5.  The criteria for service connection for a psychiatric disorder, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2010 and April 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in July 2015 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination.  Thereafter, additional VA treatment records were associated with the claims file,  and the Veteran was afforded a VA examination in August 2015.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as diabetes mellitus, cardiovascular renal disease, and psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Skin Disorder, Other Than Tinea Cruris

The Veteran contends that he has a skin disorder, other than tinea cruris (for which service connection was established in September 2015), to include psoriasis, tropical disease, and fungus, that is manifested as a result of his period of active service.  In a December 1996 claim for benefits, he indicated that he had psoriasis all over his body, including his heads, arms, legs, feet, hands, back, face, stomach, and chest, since 1957 or 1958.  He added that he had been treated for his symptoms at the Mayo Clinic in 1994.

A review of the Veteran's service treatment records reveals that the record is silent for any treatment of a skin disorder (other than tinea cruris) during his period of active service.

Following service, private medical records from the Mayo Clinic dated from September 1994 to October 1994 show that the Veteran was treated for psoriasis.  The Veteran reported that he had not had a prior history of psoriasis until one year earlier.  He indicated that in approximately September 1993, he experienced a puncture trauma to the finger with local infection, followed soon after by leg cellulitis with erysipelas.  Soon after, he developed psoriasis starting in his scalp and progressing downward.  He added that over the course of the year, his symptoms progressed downward over his body.  Physical examination revealed psoriasis that involved approximately 55 percent of the entire body.  He was hospitalized and treated for his condition.

Following an initial claim of entitlement to service connection for his skin disorder, the Veteran underwent a VA examination in March 1997.  The VA examination report shows that the Veteran reported history of psoriasis since the late 1950's, as early as 1957.  The diagnosis, in pertinent part, was chronic plaque psoriasis (resistant to multiple therapies).

VA outpatient treatment records dated from January 2005 through August 2015 show intermittent treatment for ongoing psoriasis vulgaris.

A statement from the Veteran dated in February 2010 shows that he continued to assert that he was treated in service for tropical skin disease in 1957 to 1958 while in the Philippines (referencing service treatment records dated in February and March 1958 showing treatment for fungus), and that he continued to experience symptoms associated thereto ever since. 

A VA skin diseases examination report dated in April 2013 shows that the Veteran was diagnosed with tinea cruris and psoriasis.  The VA examiner indicated that documentation of physical findings in the service treatment records was inadequate to make a differentiation between a fungal infection and psoriasis.  There was evidence of post-inflammatory pigment change in the groin, which could be from either condition.  Psoriasis was currently felt to be a condition which arose out of a genetic predisposition; however, this was not the rule in all cases.  There was a bimodal incidence in the late teens-early twenties and again in the fifties.  As such, it was less likely than not that the Veteran's psoriasis was related to active service, with the tinea cruris appearing resolved at the time of examination.  

A VA skin diseases examination report dated in August 2015 shows that the Veteran was diagnosed with tinea cruris and psoriasis.  The examiner indicated that the Veteran had been diagnosed with a groin fungus in March 1958 while in service, and that he asserted recurrence "on and off" for years.  He added that he had been treated for this while stationed in the Philippines, but that the psoriasis was diagnosed in the 1980's.  Following examination of the Veteran, the examiner concluded that the groin fungus (tinea cruris) was related to active service.   However, the examiner also concluded that the service treatment records were silent for psoriasis or a diagnosis that could be related to psoriasis, as shown in the discharge physical dated in September 1959.  The medical records were silent for psoriasis for over a year after discharge.  Unless additional records were available, it was less likely as not that the current psoriasis was related to service.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder, other than tinea cruris, to include psoriasis, tropical disease, and fungus.  As noted above, service connection is already in effect for a tinea cruris.  Notwithstanding the in-service treatment for a groin fungus, there is no medical evidence in the service treatment records that the Veteran experienced skin disorder, other than tinea cruris, to include psoriasis during active service.  In fact, his September 1959 separation examination report makes no mention of a skin disorder, and clinical evaluation was within normal limits.  In this regard, service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Veteran has asserted that his psoriasis was manifested both during and since service.  However, the Board finds that the overall evidence does not support the Veteran's contentions, and they are not credible.  In this regard, in the September 1994 private medical records from the Mayo Clinic, it is indicated that he provided a one year history of symptoms since September 1993.  Prior to his filing a claim for compensation in December 1996, there is no indication from the Veteran that he had psoriasis that was related to service.  It was not until a claim for benefits was filed that he attributed his psoriasis to active service.  As such, the Board finds the Veteran's current statements regarding the onset of his disability not credible as they are inconsistent with his earlier statements in which he indicated that the onset of disability developed many years after service.

Following service, the earliest indication of treatment for psoriasis is not until the September 1994 Mayo Clinic treatment records, almost 35 years after separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service can be considered as evidence against a claim.  Moreover, there is no competent medical evidence of a nexus between the asserted disability and the Veteran's period of active service.

In this regard, the Board finds probative the August 2015 VA examination report that concluded that the Veteran's psoriasis was not related to active service, but had its onset some time in the 1980's.  This opinion is considered probative as  it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by a detailed rationale.  Thus, the Board finds that there is no credible evidence of a the manifestation of psoriasis during active service, or for many years thereafter.  This opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

As noted, the Board has considered the Veteran's statements in support of his claim. However, it would require medical or scientific expertise to say that the claimed skin disorder was related to service.  This is not a matter that is subject to lay observation.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377  (lay evidence is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given that the competent medical evidence against the claim, for the Board to conclude that the Veteran has a skin disorder, other than tinea cruris, to include psoriasis, tropical disease, and fungus, that is manifested as a result of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2015); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the  claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.

Diabetes Mellitus, Coronary Artery Disease,
Peripheral Neuropathy, and a Psychiatric Disorder

The Veteran asserts that he has diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and a psychiatric disorder, as a result of his period of active service, or in the alternative, as a result of his service-connected skin disability.  As indicated above, service connection has been established for tinea cruris.

In his May 2010 notice of disagreement, the Veteran asserted that he began the habitual use of cigarettes during service which were furnished in sea rations.  In this regard, he contends that cigarette smoking resulted in his coronary artery disease, poor circulation, and major depression.  With regard to the theory of entitlement arising from cigarette smoking during service, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a).  However, the VA General Counsel  has held that neither 38 U.S.CA. § 1103(a), nor its implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to use of tobacco products after service.  VAOPGCPREC 6-03 (Service Connection for Cause of Disability or Death, 69 Fed. Reg. 25178 (2004)).  Where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service connected.  Id.  As the evidence of record does not establish that a service-connected disability caused the Veteran to use tobacco products after service, establishing service connection based on the use of tobacco products during active service is not appropriate.

A review of the Veteran's service treatment records reveals that the record is silent for any treatment for or a diagnosis of diabetes mellitus, coronary artery disease, peripheral neuropathy, or a psychiatric disorder during his period of active service.  The September 1959 separation report of medical examination shows that clinical evaluation of the heart, vascular system, endocrine system, lower extremities, neurologic system and psychiatric system were all within normal limits.  

Following service, private medical records from the Baptist Medical Center dated in December 1986 show that the Veteran underwent a coronary artery bypass procedure as a result of coronary artery disease.

Private medical records from the Mayo Clinic dated from September 1994 to October 1994 show that the Veteran, in pertinent part, carried diagnoses including hypertension, moderate obesity, hyperlipidemia, and restless leg syndrome.  He was noted to have coronary artery disease.  It was also noted that he had recent memory difficulties and concern about possible depression.

VA outpatient treatment records dated from January 2005 through August 2015 show intermittent treatment for symptoms associated with coronary artery disease, diabetes mellitus, major depression, and peripheral neuropathy of the lower extremities.

An addendum to the August 2015 VA skin examination report, also dated in August 2015, shows that the VA examiner concluded that no peer reviewed repeatable studies showed that tinea cruris (for which service connection has been established) causes or aggravates diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and/or a psychiatric disability.

The medical evidence of record confirms that the Veteran currently has diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and a psychiatric disorder.  Therefore, the next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  This case is one of in-service incurrence rather than aggravation.  Service treatment records, however, are silent as to the manifestation of any of the asserted disorder, and the separation examination revealed a normal clinical evaluation of the respective systems.  The final question regarding general direct service connection is whether there is a nexus between the Veteran's current disabilities and service.  As there is no evidence of in-service manifestations of the respective disabilities, there can be no such nexus, and, in fact, no such nexus has been established.

Turning to direct service connection through chronicity, it is clear that chronicity is not applicable in this case.  No chronic disease is shown during service, and the earliest evidence of any of the asserted disorders is the December 1986 private medical records from the Baptist Medical Center showing a diagnosis of coronary artery disease.  This is more than 27 years following separation from active service.  

The Veteran is competent to report with respect to direct service connection through continuity of symptomatology that his asserted symptoms began during service and persisted ever since as this is within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id.  In weighing credibility, VA may consider factors such as a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness 
demeanor.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As indicated above, given the Veteran's inconsistent statements as to the onset of his skin disabilities set forth above, he has been found to be not credible as to establishing the onset of a disability.   Moreover, the evidence does not otherwise convincingly establish that diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and a psychiatric disorder identified after service are related to symptoms exhibited in service. 

Additionally, service connection on a secondary basis is not established.  Service connection is in effect for tinea cruris.  However, an association between this disability and the current diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and psychiatric disorder is not shown.  In this regard, the August 2015 VA examiner opined that it was less likely than not that the tinea cruris either caused or aggravated the diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and psychiatric disorder.  This opinion was based on the Veteran's medical history and supported by rationale.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claims or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and psychiatric disorder were incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2015); Obert, 5 Vet. App. at 33.

Accordingly, the Veteran's claims of entitlement to service connection for diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and a psychiatric disorder must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claims. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a skin disorder, other than tinea cruris, to include psoriasis, tropical disease, and fungus, is denied.

Service connection for diabetes mellitus, to include as secondary to a service-connected disability, is denied.

Service connection for coronary artery disease, to include as secondary to a service-connected disability, is denied.

Service connection for peripheral neuropathy of the lower extremities, to include as secondary to a service-connected disability, is denied.

Service connection for a psychiatric disorder, to include as secondary to a service-connected disability, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


